       Case 1:18-cr-00588-RMB Document 61 Filed 01/21/21 Page 1 of 1 PageID: 560




                                        POSITIVE DECISION             REPORT


                                           Justj-fication      Report

     lnstitut.ron: ECI Eort Dix,   NJ

2.   Inmate'   s   Name                    3.   Register    Number        4. Date of lnc.ident   5.   Time
  Hate, Jeremy                                  71667-050                     L-!4-2027           11:00      a. m.

6. P]ace of Incldent                       7.   Ass ignment               8, Unit
     West Chapef                                                             5811

9- Positive Behavior Demonstrated in Instituti                       Academic Skil,].s
Refated to ISDS:                                                 cognitiwe skills
      DaiLy Living skiUs
      !,i6ntal Health Skills
                                                                 vocationat/Career SkilIs
                                                                 Leisuro Tirne Skilfs
      Wellness skills
                                                                 Chaiactser ski11s
      Interpersonal gkiI.]-s
10. Justification (Descrrption of Positive Behavio!)
      Durinq hj,s incarceration at EEI Fort Dix, M!. Hara has deDonstrated a siocere comDitment toward
      preparj-ng hirnself for re-entry into society. Throughout his inprisorln6nt, )itr. Hare has engaged
      in neaningful plogramming that has provj-ded a solid foundation towalds his xeentry efforts.
      Mr, Haxe is an active rnenber of the orthodox Jelrish Population. I.Ihen he was housed at the camp,
      he sexved the conmunity as the inmate repr€santative. In this capacity, l'rr. Hare bad Eeg'ular
      contact with t'he Chap]-aincy Department and assisted with the pfanning and implenenting of
      progra[s for the atewish inoate colrDunity. Mr. Hare disl)layed an abi]iCy to 6ff6ctively
      co$.ounicate with both staff and inmates. M!. Ilare's comnitnent to reentry was appalent as he
      colpleted eultj"ple educational classes. M!. llare conplated the Bureau of Prisons, lhresho]d
      Pfogran, During this prolrrarn, Mr. Hare served as a peer leade., and cl,ass spokesperson. Mr.
      Hale has Eade spiritual developnent a k6y conponent of hig reentry preparation. Por several
      yoaEs, lilr - Hare participates in week].y Sabbath observances, Jewish Holidays, and da1ly r61.i9rious
      gatherings which requires a llinyan, flaving known Mr, Hare for several y6a!s as his Chap1aln, I
      aB confidont that Mr. Hare has nade t'he neceasary internal decisions which would allow him to
      enjoy a succeseful reentry into society.




11. Printed Name/signature of Reporting Empfoyee               12.    Date   L-L4-2021
       0!. Keoneth Gates, Super.vj-sory chaplain

 13. Approved by (Signature and tj.tIe)           14.   Date

Dr. Kannath        L Gatal Jr                     7-14-2021
